internal revenue seryice uniform issue list aug se tep ra ts pee legend ira x company x company m individualm companyn individualn amount a f v dear this is in response to correspondence dated date as supplemented by correspondence dated date and date and a telephone discussion on date in which your authorized representative requested on your behalf a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are a year old retired widow who was previously employed as a secretary for over thirty years you first entered a business relationship with company m and individual m the owner of company m in your son had died and you received money from his life_insurance_policy you sought company m’s advice regarding the best way to invest these insurance proceeds company m sold you an annuity with the proceeds of the life_insurance_policy in company m also advised you to purchase another annuity ira x through company x although ira x was an individual_retirement_annuity ira you did not page know this you did not realize that this annuity was purchased with funds that were rolled over from another ira that you had maintained with another life_insurance_company you never saw the ira x annuity_contract you never received the annual internal_revenue_service form_5498 ira contribution information or any other statement indicating that the company x annuity was held in an ira you relied on company m and individual m to manage both annuities to your benefit individual m recommended that you establish an agency account with a bank to assist you with investments and financial matters in date you met with individual n senior vice president of company n regarding your investments and financial affairs specifically your meeting concerned the opening of an agency account with company n recommended that you establish an agency account with company n to assist you with investments and financial matters at the meeting you decided that company n should manage your assets including funds you would receive from the liquidation of your two annuities which you had purchased from company m at no time during the meeting or subsequent to that meeting did individual m inform you or individual n that a portion of your assets one of the annuities was held in an ira at this meeting you were accompanied by individual m individual m in at the meeting you told individual n that you purchased the ira x annuity through company x with life_insurance_proceeds that you received as a result of your son’s death in fact you purchased the other annuity with life_insurance_proceeds you received from your son’s death subsequent to this meeting you established an agency account with company n on date you sent a letter to individual m instructing him to liquidate the two annuities and transfer the funds to your agency account with company n on date a representative of company m sent instructions to company x to transfer the funds from the liquidation of ira x to company n on date company x liquidated the annuity and forwarded a check of amount a to individual m for your benefit subsequently individual m delivered the check to company n and company n deposited the funds into your agency account on date company x and company m never notified you that this was a taxable_event nor did they advise you of the 60-day rollover requirement in addition the check representing the liquidated funds from ira x did not indicate that the funds were from an ira finally company x did not withhold any funds for the payment of taxes upon the liquidation of ira x in company x sent you a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which stated that amount a the entire amount of the liquidation of ira x was taxable when you presented this information to your certified_public_accountant cpa you were notified you that you would incur an additional tax_liability as a result of the liquidation of ira x on date you notified company n that amount a was a distribution from an ira ira x on date company n segregated amount a into a segregated individual_retirement_account segregated account for your benefit said segregated account is not an ira the liquidated ira x funds are currently being held in this account which is separate from your other investments you have not withdrawn or page otherwise used any portion of amount a other than to invest such funds with company n for your benefit based on the facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page the information you presented demonstrates that you relied on company m and individual m to assist you in tax financial and investment matters upon the advice of individual m the owner of company m you liquidated your annuities and transferred all of your financial investments in these annuities to company n you did not realize that a portion of your investments was held in an ira ira x and did not know that liquidating such an asset would give rise to taxable consequences you were not informed by any representatives of either company m or company x that ira x was an ira nor were you given any rollover forms by either entity which could have prevented taxation of the ira x distribution because individual m did not relay the relevant information to company n amount a distributed from ira x was placed in a non-ira account due to the lack of information from company m and company x regarding the nature of ira x you were not aware that amount a had not been placed into another ira until your cpa informed you by which time the applicable 60-day rollover period had expired therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a less amounts described below you are granted a period of days from the issuance of this ruling letter to contribute amount a less amounts described below into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount a will be considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 with respect to the and calendar years no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours manage employee_plans technical group enclosures deleted copy of ruling jetter notice of intention to disclose
